DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021, has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,310,578 Katsura et al in view of Polyethylene Terephthalate and US 2004/0202828 Saito et al.
Regarding claim 1, Katsura teaches a packaging film capable of being deep-drawn (column 1, lines 8-13),
having an aluminum foil 2 as core layer and comprising on an outer side of the aluminum foil a PET film 6 that is laminated to the aluminum foil using an adhesive layer 5, 
4 on the other side of the aluminum foil opposite to the PET film (figure 1).
Katsura does not teach that the PET film is multilayered and semi-crystalline. One reading Katsura as a whole would appreciate that Katsura is not particularly concerned with the type of PET used, only the modified adhesive agent used with the polypropylene material. Saito teaches a decorative product made of PET including a multilayered film 5 having 
a first layer 4 of a transparent semi-crystalline PET film (paragraph 0029), having a degree of crystallization between 0 to 60% (paragraph 0029),
a second layer 2 of a pigmented semi-crystalline PET film (paragraph 0029) attached to the first layer (figure 1), and 
a third layer 3 of ink on the second layer (paragraph 0028).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught crystallinity range of 0% to 60% reads on the claimed range of 20-70%. 
Saito does not teach that the third layer is on the second layer opposite the first layer. However, “[c]laims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.” Therefore, the rearrangement of the position of the ink layer does not impart patentability to the claim unless it would modify the operation of the method. MPEP 2144.04 Section VI Part C. 

Neither Katsura nor Saito teaches the modulus of semi-crystalline PET. Polyethylene Terephthalate teaches that semi-crystalline PET is used in beverage bottles (page 218) and is resistant to weak acids, oils, fats and hydrocarbons (page 217), properties ideal in food packing applications. Polyethylene Terephthalate further teaches that amorphous PET has a Young’s modulus of 2100-2400 MPa and semi-crystalline PET has a Young’s modulus of 2800-3100 MPa. Therefore, based on the degree of crystallinity, the Young’s modulus may be between 2100-3100 MPa (page 218). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the semi-crystalline PET of Saito in Katsura and to further choose a PET with the desired ratio of both crystalline and amorphous regions because crystalline PET provides beneficial properties such as good hardness, strength and stiffness with low creep and the amorphous regions add high toughness, low processing contraction and high dimensional stability (pages 217-218). 
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 2100-3100 MPa reads on the claimed range of 2000-2700 MPa. 
Regarding claim 2, none of Katsura, Polyethylene Terephthalate or Saito teaches the strain level. However, as the combination satisfies all of the previous limitations, the combination’s materials (PET-Al-PP) and method (lamination) are indistinguishable from the claimed materials and method. Therefore, it is reasonable to expect that the combination’s PET 
Regarding claim 4, Saito teaches a degree of crystallization of 0-60% (paragraph 0029) “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0% to 60% reads on the claimed range of 20-40%.
Regarding claim 5, Polyethylene Terephthalate teaches that the Young's modulus of the semi-crystalline PET film is between 2100 MPa and 3100 MPa (page 218). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 2100-3100 MPa reads on the claimed range of 2100-2300 MPa. 
Regarding claim 6, Saito teaches that the multilayer film has a thickness of about 300 microns (paragraphs 0055-0056), where the thickness of the ink layer is negligible. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 7, Katsura does not teach that the sealing layer is a heat seal lacquer. However, the instant specification teaches that this is an obvious variant to a polypropylene layer (page 5, lines 4-8). 
4 consists of a film made of polypropylene (column 9, lines 7-10) that is glued to the aluminum foil by an intermediate adhesive layer 3 (column 3, lines 55-63).
Regarding claim 9, Katsura does not teach the thickness of the polypropylene film. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,310,578 Katsura et al in view of Polyethylene Terephthalate and US 2004/0202828 Saito et al as applied to claim 1 above, and further in view of US 6,013,363 Takahashi et al.
Regarding claim 10, Katsura in view of Polyethylene Terephthalate and Saito teaches the packaging film, but does not teach the mass per square meter of the adhesive layer. Katsura only teaches that the adhesive material may be any well-known adhesive such as an epoxy or polyurethane adhesive (column 9, lines 45-46). Takahashi teaches a packaging film where a resin film is coated with a polyurethane adhesive having a basis weight of 4 g/m2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the adhesive composition of Takahashi in the product of Katsura because this is a suitable adhesive to bond a resin layer in a packaging film. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 4,310,578 Katsura et al in view of Polyethylene Terephthalate and US 2004/0202828 Saito et al as applied to claim 1 above, and further in view of US 5,098,751 Tamura et al.
Regarding claim 11, Katsura in view of Polyethylene Terephthalate and Saito teaches the packaging film, but does not teach the alloy or thickness of the aluminum foil. Tamura teaches a deep-drawn packaging material including an aluminum foil laminated to a resin layer where the aluminum foil is an 8011 aluminum alloy that is 120 microns thick (Aluminum foil Table Example 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the foil of Tamura in the product of Katsura because this is one of many suitable aluminum core materials in food packaging applications (column 13, lines 32-39). 
Please note, claim 11 includes product by process language (soft annealed).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Katsura in view of Polyethylene Terephthalate, Saito and Tamura appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Response to Arguments
Applicant’s arguments with respect to Katsura in view of Polyethylene Terephthalate and Kjelgaard have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, where Saito teaches the multilayered PET subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781